DETAILED ACTION
This action is response to application number 16/669,947, dated on 10/31/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities: The following acronym needs to be spelled out in full, ECU.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 1 limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim 1, limitations, a relay process portion, a setting portion are respectively equivalent to Fig. 3, relay process portion, el. 11, a setting portion, el. 17 and described in the specification paragraphs 22, 23, 33-36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi et. al. (US 2013/0077622 A1) in view of Muller et. al. (US. 6081512 A).

Claim 1, Tatsumi discloses a relay apparatus (switching hub/port switches; Figs. 1, 3A-3D; ¶43) comprising:
a plurality of ports for transmitting and receiving communication data (Figs. 1, 3A-3D show plurality of ports for transmitting and receiving Ethernet packets);
a relay process portion (relay processing portion of the switching hub/port switches; Figs. 1, 3A-3D; ¶43) configured to execute a relay process of transmitting the communication data received from at least one of the plurality of ports (relaying process of transmitting Ethernet Frames from ports; “In this embodiment, the port switches 2 and the fabric switches 3 are switching hubs for relaying Ethernet (trademark) frames”; ¶44), from a destination port corresponding to the at least one of the plurality of ports connected to a destination device in accordance with a destination for the communication data (sending through destination port  connected to destination device and identified by DA destination MAC address; “in accordance with a preset load balancing rule, the normal frames are sorted to be transmitted from any one port of ports for which the LAGs are configured, to distribute load and transmit data at once. As the load balancing rule, there is, e.g. a method by taking an exclusive OR (XOR) of an SA, i.e. source MAC (media access control) address, and a DA (destination MAC address) contained in the normal frames, extracting low-order 5 bits thereof, and sorting the transmitting ports based on the extracted values”; ¶46); and
a setting portion (lower switch configuration portion; Fig. 1, el. 4) configured to, by an instruction from at least one external device (receiving control frames from upper switch configuration portion Fig. 1, el. 5 to change state of port of PS and FS from disabled (prohibited state) to permitted state or forwarding state; Figs. 2A; 2B), set each of the plurality of ports to either a relay prohibition state (disabled (prohibited state), blocking state, listening state) in which relay of the communication data is prohibited or a relay allowance state (permitted state or forwarding state) in which the relay of the communication data is allowed (setting portion, lower switch configuration portion (PS) and upper switch configuration portion receiving control frame to set the lower and upper switch ports to prohibited and allowed state; “After configuring the sub-links, the lower switch configuring portion 4 releases the disabling state (prohibition) of the normal frame transmission at the ports for which those sub-links are configured. This sets the ports received the control frames into a state of enabling (permitting) the normal frame transmission and reception, and performing the control frame transmission. Herein, this state is referred to as forwarding”; ¶56; “Upon receiving control frames in the ports for which no sub-link is configured of the fabric switches 3, the upper switch configuring portion 5 configures the sub-links for the ports received the control frames, based on the source port switch 2 identifiers contained in the control frames received. Thereafter, the upper switch configuring portion 5 releases the disabling state (prohibition) of the normal frame transmission and reception at the ports for which the sub-links have been configured, and begins the control frame transmission. This sets the ports received the control frames, from the blocking state into the forwarding state”; ¶59),
wherein: 
when the destination port for the communication data received from the at least one of the plurality of ports is set to the relay prohibition state (setting transmission ports in disabling (prohibiting) state/listening state/blocking state; “configured to disable (prohibit) normal frame transmission and reception and control frame transmission at the ports for which no sub-link is being configured”; ¶51).
Tatsumi differs from the claimed invention in that it does not expressly disclose “in the relay prohibition state, the relay process portion discards the received communication data without saving the received communication data”.
However in the relay prohibition state, the relay process portion discarding the received communication data without saving the received communication data, is well known in the art, as shown by Muller.
Muller in the same field of endeavor, Ethernet switch relaying frames (Col. 1, lines 15-20) discloses in the relay prohibition state, the relay process portion discarding the received communication data without saving the received communication data (filtering and discarding the received packets/frames in port without saving the received packets/frames in accordance to the port state; “Filtering is the process of selectively discarding packets in the switch without losing the required connectivity. With respect to forwarding, when a port is in one of the two blocked states defined herein, any packets destined for nodes on that port's subnet are filtered”; Col. 6, lines 40-45; “In the "not blocked" or "non -blocked" state, input ports may freely forward received packets to appropriate output ports according to forwarding decisions received from the switch fabric 310, for example. Further, output ports may freely transmit outbound packets. In the "learn only" state, input ports may perform Layer 2 learning, but received packets are filtered. However, packets arriving at the inbound port may be forwarded to the CPU. With the exception of directed mode packets (e.g., BPDUs), packet transmission on output ports is prohibited in this state”; Col. 10, lines 25-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to discard the received communication data without saving the received communication data by the relay process portion in the relay prohibition state of relay switch, as taught by Muller to modify Tatsumi’ s method and system in order to provide a set of states for association with each port of a network device (abstract) and provide relaying and filtering of frames (Col. 1, lines 15-25).

Claim 2, Tatsumi in view of Muller discloses when receiving the communication data from at least one of the plurality of ports set to the relay prohibition state (Tatsumi; setting transmission ports in disabling (prohibiting) state/listening state/blocking state; “configured to disable (prohibit) normal frame transmission and reception and control frame transmission at the ports for which no sub-link is being configured”; ¶51), the relay process portion discards the received communication data without relaying the received communication data (Muller; discarding frame without relaying the received frames; filtering and discarding the received packets/frames in accordance with the port state; “Filtering is the process of selectively discarding packets in the switch without losing the required connectivity. With respect to forwarding, when a port is in one of the two blocked states defined herein, any packets destined for nodes on that port's subnet are filtered”; Col. 6, lines 40-45; “In the "not blocked" or "non -blocked" state, input ports may freely forward received packets to appropriate output ports according to forwarding decisions received from the switch fabric 310, for example. Further, output ports may freely transmit outbound packets. In the "learn only" state, input ports may perform Layer 2 learning, but received packets are filtered. However, packets arriving at the inbound port may be forwarded to the CPU. With the exception of directed mode packets (e.g., BPDUs), packet transmission on output ports is prohibited in this state”; Col. 10, lines 25-35).

Claim 3, Tatsumi in view of Muller discloses the setting portion sets all of the plurality of ports to the relay prohibition state as an initial state when the relay apparatus activates (Tatsumi; all port in disabling (prohibiting) state/listening state/blocking state; “As shown in FIG. 2A, the lower switch configuring portion 4 sets the ports for which no sub-link is being configured, i.e. the ports received no control frame from the fabric switches 3, of the port switches 2, into a state of disabling (prohibiting) normal frame transmission while disabling (permitting) normal frame reception, and performing control frame transmission. Herein, this state is referred to as listening. In the port switches 2, in an initial state in which no sub-link configuration is made at all, all the ports, i.e. all the ports for which the main link is configured, are set into the listening state”; ¶54; “On the other hand, as shown in FIG. 2B, the upper switch configuring portion 5 sets the ports for which no sub-link is being configured of the fabric switches 3, into a state of disabling ( prohibiting) normal frame transmission and reception and controlling frame transmission, i.e. such a state as to permit only control frame reception. Herein, this state is referred to as blocking. In the fabric switches 3, in an initial state in which no sub-link configuration is made at all, all the ports are set into the blocking state”; ¶58).

Claim 4, Tatsumi in view of Muller discloses the setting portion determines whether an uncommunicable failure occurs for each of the plurality of ports, and sets the at least one of the plurality of ports determined to have the uncommunicable failure to the relay prohibition state (Tatsumi; detecting and setting failed port to disabled (prohibited) state; “Further, when a link down is detected at the ports set into the forwarding, e.g., when no control frame is received from, the fabric switches 3 for a predetermined time, the lower switch configuring portion 4 removes those ports from the sub-links, disables (prohibits) the normal frame transmission, and sets those ports into the listening state”; ¶57).

Claim 5, Tatsumi in view of Muller discloses in a case where the setting portion determines that a numeral number of times when an error occurs is equal to or more than a predetermined value, the setting portion determines that the uncommunicable failure occurs (Tatsumi; determining failed port for a predetermined time and lower switch configuration portion setting disabling/prohibiting the port;   “Further, when a link down is detected at the ports set into the forwarding, e.g., when no control frame is received from, the fabric switches 3 for a predetermined time, the lower switch configuring portion 4 removes those ports from the sub-links, disables (prohibits) the normal frame transmission, and sets those ports into the listening state”; ¶57; “Further, when a link down is detected at the ports set into the forwarding, e.g. when no control frame is received from the port switches 2 for a predetermined time, the upper switch configuring portion 5 removes those ports from the sub-links, disables ( prohibits) the normal frame transmission and reception and the control frame transmission and sets those ports into the blocking state”; ¶60).

Claim 6, Tatsumi in view of Muller discloses a settled communication partner with the relay apparatus corresponds to the at least one external device (Tatsumi; upper switch configuring portion, Fig. 1, el. 5 as partner to switching hub/port switch (PS); Fig. 1; Figs 2, 3); and
all of the plurality of ports are maintained in the relay prohibition state until the at least one external device becomes in a state where a process regarding the transmission or the reception is executable (Tatsumi; switching hub/ port switch (PS) ports stay in disabled state until external device (fabric switch) ports configured first then port switch ports configured to transmit and receive normal frames; “Incidentally, only the disabling state (prohibition) of the normal frame transmission and reception at the ports for which no sub-link is configured is sufficient to only prevent the normal frame turning back. In this case, however, if the sub-links are first configured at the port switches 2, normal frames are transmitted to the ports at which the transmission and reception from the port switches 2 to the fabric switches 3 is disabled ( prohibited), and those normal frames are likely to be lost. Therefore, the ports for which no sub-link is configured of the fabric switches 3 are set in the blocking state to disable ( prohibit) the normal frame transmission and reception and the control frame transmission, so that the sub-links are configured at the fabric switches 3, first, rather than at the port switches 2”; ¶72).

Claim 7, limitation of claim 7 analyzed with respect to claim 1, the further limitation of claim 7 disclosed by Tatsumi discloses a relay apparatus (switching hub/port switches; Figs. 1, 3A-3D; ¶43) comprising a processer configured to, by executing a program stored in a computer readable non-transitory storage medium (processor and memory including instruction of the switching hub/port switches; Figs. 1, 3A-3D; ¶43).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
1/14/2021